Case 2:18-cv-05838-DSF-JPR Document 249-2 Filed 11/13/20 Page 1 of 16 Page ID
                                  #:4826

                           UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                     ———OOO———
 nJ>U.)l\)l—‘   SHELDON LOCKETT; MICHELLE
                DAVIS; AND CLYDE DAVIS,

                                PLAINTIFFS,


                                      VS.                      NO. 18—CV—5838—PJW

                COUNTY OF LOS ANGELES, A
                PUBLIC ENTITY; LOS ANGELES
                COUNTY SHERIFF'S DEPARTMENT,
                A LAW ENFORCEMENT AGENCY;
                SHERIFF JIM MCDONNELL;
10              MIZRAIN ORREGO, A DEPUTY LOS
                ANGELES COUNTY SHERIFF; AND
11              DOES 1 THROUGH 100,
                INCLUSIVE,
12
                                DEFENDANTS.
13
14
15
16                          REMOTE     VIDEOTAPED         DEPOSITION         OF
17                                          MIZRAIN     ORREGO
18
19                                     FRIDAY, MAY 8,           2020
20
21
22              JOB   NO.   4082830
23              REPORTED BY:
24              HOLLY THUMAN, CSR NO.            6834, RMR, CRR
25              PAGES   1-236


                                                                                  Page 1

                              Personal Court Reporters, A Veritext Company
                                             818-988-1900
Case 2:18-cv-05838-DSF-JPR Document 249-2 Filed 11/13/20 Page 2 of 16 Page ID
                                  #:4827

                   MR.   HURRELL:   What's the question again?          11: 15: O5


       BY MR.    SWEENEY:                                               11: 15: O8


            Q.     Tell me about all tattoos on your body.              11: 15: 10


       That's my question.                                              11: 15: 12


                   MR.   HURRELL:   Well,   no.   I don't think         11: 15: 14


       you're allowed to ask that question.                             11: 15: 15


                   MR.   SWEENEY:   Why?                                11: 15: 19


                   MR.   HURRELL:   Well,   I think you first have      11: 15: 20


       to ask whether he has any other tattoos            on his body   11: 15: 22


10     because the question assumes a fact not                          11: 15: 25


11     established.                                                     11: 15: 27


12                 MR.   SWEENEY:   Okay.    All right.                 11: 15: 29


13
Case 2:18-cv-05838-DSF-JPR Document 249-2 Filed 11/13/20 Page 3 of 16 Page ID
                                  #:4828




                                                                               11: 16: 30


            Q.    And does      it have a helmet with the           "CPT"      11: 16: 32


       inscription on it like Mr. Aldama's?                                    11: 16: 45


            A.    Yes.                                                         11: 16: 49


            Q.    Does    it have a skeleton with ——             surrounded    11: 16: 50


       by flames?                                                              11: 16: 53


            A.    Yes.                                                         11: 16: 55


            Q.    Is the skeleton holding a                                    11: 16: 57


       Kalashnikov-style rifle?                                                11: 17: O2


            A.    Yes.                                                         11: 17: O5


            Q.    On the magazine of the rifle,             is   there a       11: 17: O7


       Roman numeral      inscription    "XXVIII"?                             11: 17: 15


            A.    I believe so,       sir.     I need to --       I would      11: 17: 24


       have to look at it;         but yes,    I would say yes.                11: 17: 26


            Q.    Yeah,    well,    that's    28   in Roman numerals.          11: 17: 29


       Correct?                                                                11: 17: 32


            A.    Correct.                                                     11: 17: 33


            Q.    And do you know what             substation Compton is       11: 17: 33


       designated as      in the County of Los Angeles,            what        11: 17: 39


       number?                                                                 11: 17: 43


            A.    28,    sir.                                                  11: 17: 44


                                                                              Page 38


                           Personal Court Reporters, A Veritext Company
                                           818-988-1900
Case 2:18-cv-05838-DSF-JPR Document 249-2 Filed 11/13/20 Page 4 of 16 Page ID
                                  #:4829

               Q.     Yeah.     That's why the 28     is   on there.        11: 17: 45


         Correct?                                                           11: 17: 48


               A.     No,    sir.                                           11: 17: 51


               Q.     No?                                                   11: 17: 53


                      Why is there "28" on there?                           11: 17: 54


                      THE WITNESS:       Can I speak to you?                11: 17: 59


                      (Witness and counsel        confer briefly.)          11: 18: O0


                      THE WITNESS:      Well,    I'm sorry.                 11: 18: O6


                      Can you repeat that last question again?              11: 18: O7


10       BY MR .    SWEENEY:                                                11: 18: O9


11             Q.     Why is that Roman numeral 28          on the          11: 18: O9


12       magazine of the skeleton's rifle?                                  11: 18: 12


13             A.     Yes,    ‘cause that's the number for Compton          11: 18: 16


14       station.                                                           11: 18: 18


15             Q.     Okay.     Now,   on the   stock of the gun,      is   11: 18: 21


16       there a number?                                                    11: 18: 31


17             A.     No.                                                   11: 18: 35


|—‘ (D
Case 2:18-cv-05838-DSF-JPR Document 249-2 Filed 11/13/20 Page 5 of 16 Page ID
                                  #:4830




                               =                                                  19: O8


               Q.     I'm going to give you a chance to answer                 11: 19: 13


       that question again.                                                    11: 19: 15


                      Here's the question,       another question:             11: 19: 17


                      Are you sure that you got that tattoo in                 11: 19: 20


       2018?                                                                   11: 19: 23


               A.     Yes.                                                     11: 19: 27


10             Q.     You're under oath,      sir.                             11: 19: 33


11                    MR.    HURRELL:   He realizes that.                      11: 19: 44


12                    (Reporter requested clarification.)                      11: 19: 49


13     BY MR .      SWEENEY:                                                   11: 19: 49


14             Q.     Are you telling the truth,        sir?                   11: 19: 54


15             A.     Yes.                                                     11: 19: 56


16             Q.     Before I get into the specifics of the --                11: 20: O2


17     well,     when you got it,       where,   and all that,   let me        11: 20: O7


18     ask you:        When you got the tattoo,       was there a              11: 20: 13


19     number on the stock of the rifle?                                       11: 20: 22


20             A.     No.                                                      11: 20: 29


21             Q.     When ——    subsequent to you getting that                11: 20: 35


22     tattoo placed on,          did you get a number placed on               11: 20: 41


23     that    stock after you got the tattoo on?                              11: 20: 47


24             A.     No.                                                      11: 20: 52


25             Q.     At any time before this deposition —— that               11: 21: 01


                                                                              Page 40

                               Personal Court Reporters, A Veritext Company
                                               818-988-1900
Case 2:18-cv-05838-DSF-JPR Document 249-2 Filed 11/13/20 Page 6 of 16 Page ID
                                  #:4831

       the exac t timing,        sir.                                      11:46: 18




               Q.   What's that?

               A.    In Vegas.


               Q.    In Las Vegas?


               A.    Yes.


               Q.    Is there a group of deputies —— or strike

       that.

10                  Was there,     when you were a deputy there,      a


11     group of deputies at the sheriff's          station with

12     that tat too?

13             A.    I'm sorry.     Can you repeat that question,

14     please,      sir?


15             Q.    Yes.   Was there a group of deputies with


16     the same tattoo at the Compton station the same

17     time you were there?


18             A.    It's possible,     sir.

19             Q.   And so you knew there was a group.


20     Correct?


21             A.    Can you explain —— a group of what,       sir?

22             Q.   A group of deputies with a similar tattoo.

23             A.   Well,   sir,   there's a lot of ——   I mean,    are


24     you talk ing about the same tattoo Aldama has,             or --


25     I'm not sure where you're going because           in the




                            Personal Court Reporters, A Veritext Company
                                            818-988-1900
Case 2:18-cv-05838-DSF-JPR Document 249-2 Filed 11/13/20 Page 7 of 16 Page ID
                                  #:4832

       we weren't specifically looking for the gun --                    for


       the shooter of -- the GSV.               We weren't there --

       that's what took us to the area,                but that's not


       exactly what we were doing.

               Q.     Oh,    God.

                      What were you exactly doing,           then?


               A.     Patrolling the neighborhood.

               Q.     For the suspect.       Correct?


                      You can't separate the two,          sir.      You've


       already said you heard the radio call,                 and you

       decided to go to the rival gang area.


                      MR. ALTURA:       This is Jack Altura.

                      I'll object to that testimony by counsel.


                      MR.    HURRELL:   Yeah.     Is   there a question,


       John?


                      MR.    SWEENEY:   Yeah.


       BY MR.       SWEENEY:




               Q.     Okay.     All right.      And so you had heard

       that gunshots were involved.               Correct?

               A.     Yes,    sir.


               Q.     And your —— that heightened your anxiety,


       didn't it?                                                                l4:l4:


                                                                               Page 116


                               Personal Court Reporters, A Veritext Company
                                               818-988-1900
Case 2:18-cv-05838-DSF-JPR Document 249-2 Filed 11/13/20 Page 8 of 16 Page ID
                                  #:4833

       suspect in the shooting.                Correct?                           14: 41: 38


                     MR.   HURRELL:      This      is Tom Hurrell.                14: 41: 49


                     I'm sorry,       John,    I   don't understand your          14: 41: 51


       question.                                                                  14: 41: 53


                     MR.   SWEENEY:      I'm sorry,       I didn't hear           14: 41: 54


       you,   Tom.                                                                14: 41: 55


                     MR.   HURRELL:      I    don't understand your               14: 41: 57


       question.                                                                  14: 41: 58


       BY MR.      SWEENEY:                                                       14: 42: 00


|—‘




                           —— yes,     sir,   but    I wasn't going to            14: 42: 26


18     make a suspect happen if it's not there.                                   14: 42: 28


19                   You know,       I'm there,     patrolling the                14: 42: 31


20     neighborhood of Compton that —— which is what I                            14: 42: 32


21     did,   and I    just happened to            stumble upon them.             14: 42: 35


22            Q.     Yeah,    but,    I mean —— yes,      really,    if           14: 42: 38


23     you're —— if you're in an anxious state,                  there had        14: 42: 41


24     been a shooting,         you're trying to solve it,            which a     14: 42: 47


25     good police officer does,               you're not going to                14: 42: 50


                                                                                Page 133


                              Personal Court Reporters, A Veritext Company
                                              818-988-1900
Case 2:18-cv-05838-DSF-JPR Document 249-2 Filed 11/13/20 Page 9 of 16 Page ID
                                  #:4834

               A.     I don't remember if I did it or not,             but a     15: 35: 12


       containment was          set.                                             15: 35: 15


                      I remember walking the path.           I remember          15: 35: 18


       us    calling the gun dog so he could come and sniff                      15: 35: 23


       the path of Mr.          Lockett.                                         15: 35: 27


                      That's —— that's all I recall at this                      15: 35: 35


       time.                                                                     15: 35: 37


                      (Reporter requested clarification.)                        15: 35: 49


       BY MR .      SWEENEY:                                                     15: 35: 49


10             Q.     The gun dog never alerted along the path,                  15: 35: 50


11     did he?                                                                   15: 35: 54


12             A.     I don't recall his        findings.                        15: 35: 55


13




                                                                                 15: 36: O8


18                    MR.   SWEENEY:    Let's      —— at this point,             15: 36: 14


19     Mr.   Glickman,        can we play the broadcast?                         15: 36: 16


20             Q.     And before —— while he's          cueing that up,          15: 36: 21


21     who was it who made the 417 call?                                         15: 36: 24


22                    Was that you?                                              15: 36: 27


23             A.     I don't recall,       sir.                                 15: 36: 30


24             Q.     Well,    we're going to play a tape       for you.         15: 36: 31


25                    MR.   GLICKMAN:      So just    for the record,            15: 36: 37


                                                                               Page 166


                               Personal Court Reporters, A Veritext Company
                                               818-988-1900
Case 2:18-cv-05838-DSF-JPR Document 249-2 Filed 11/13/20 Page 10 of 16 Page ID
                                  #:4835

                     MR.    HURRELL:     You misspoke,      John.                16:55: 13


                     THE WITNESS:        You said "throughout the                16:55: 15


        arrest."                                                                 16:55: 16


        BY MR .    SWEENEY:                                                      16:55: 17


              Q.     I'm sorry.        Throughout the investigation.             16:55: 18


              A.     I believe that that's a question that you                   16:55: 20


        need to ask Aldama because I'm not sure —— to me,                        16:55: 21


        "throughout the investigation" can be from point --                      16:55: 24


        from the time the suspect gets                —— you know,   you         16:55: 27


 10     have contact with the suspect to the time that the                       16:55: 31


 11     detective —— you know,           the case gets turned over to            16:55: 35


 12     detectives,        you know.                                             16:55: 38


 13                  So I —— it could be anywhere from five                      16:55: 40


 14     minutes     to a full month of --                                        16:55: 42


 15




                                                                                 9-‘ ON   :56: O3


22            Q.     Thank you.        All   right.                              16:56: O5


23                   You had limited information that we just                    16:56: 14


24      heard an hour or so ago that was broadcast over the                      16:56: 17


25      dispatch;     that is,    black,     male,    blue beanie,    silver     16:56: 21


                                                                               Page 219


                              Personal Court Reporters, A Veritext Company
                                              818-988-1900
Case 2:18-cv-05838-DSF-JPR Document 249-2 Filed 11/13/20 Page 11 of 16 Page ID
                                  #:4836

        Pontiac.                                                                16: 56: 33


                    What in those ——        in that description fit             16: 56: 38


        the   suspect,     or fit Mr.     Lockett?                              16: 56: 43


              A.    Well,    sir,   I   think that you're    forgetting         16: 56: 49


        our initial contact was not over anything related                       16: 56: 53


        to the 245,       you know,     other than that's    the reason         16: 56: 56


        why we were in that area,           you know.                           16: 57: O1




                                                                                9-‘ ON   (fl \l   00 ab




 16           Q.    Thank you.                                                  9-‘ ON   U'| \l   00 \]




 17                MR.     SWEENEY:      If we go on to your actual             16: 57: 40


 18     report —— can we go to page           1 of 2    of Mr.   Orrego's       16: 57: 43


 19     report;    put it up there?                                             16: 57: 48


20                 MR.     GLICKMAN:      I'm looking at it,     but you        16: 58: O0


21      guys don't see it.                                                      16: 58: O1


22                 MR .    SWEENEY:     What's that?                            16: 58: O3


23                 MR.     GLICKMAN:      I was   looking at it,    but   I     16: 58: O5


24      didn't have it on screen share.                                         16: 58: 07


25      //

                                                                              Page 220


                             Personal Court Reporters, A Veritext Company
                                             818-988-1900
Case 2:18-cv-05838-DSF-JPR Document 249-2 Filed 11/13/20 Page 12 of 16 Page ID
                                  #:4837

                                   UNITED   STATES    DISTRICT     COURT

                         FOR THE      CENTRAL     DISTRICT OF CALIFORNIA



  nJ>Uol\)|4    SHELDON LOCKETT;         MICHELLE           )
                DAVIS;   AND CLYDE       DAVIS,             )
                                                            )
                                 PLAINTIFFS,                )
                                                            )   CASE NO.   18—CV-5838-PJW
                       VS.                                  )
                                                            )
               COUNTY OF LOS ANGELES, A      )
               PUBLIC ENTITY; LOS ANGELES    )
               COUNTY SHERIFF'S DEPARTMENT, A)
               LAW ENFORCEMENT AGENCY;       )
               SHERIFF JIM MCDONNELL; MIZRAIN)
10             ORREGO, A DEPUTY LOS ANGELES )
               COUNTY SHERIFF; AND DOES 1    )
11             THROUGH 100, INCLUSIVE,       )
                                                            )
12                               DEFENDANTS.                )
13
14                     PORTIONS      OF THIS    TRANSCRIPT ARE        CONFIDENTIAL

15
16                 REMOTE VIDEOTAPED VIDEOCONFERENCED                  DEPOSITION OF

17                                           MIZRAIN ORREGO
18                                       ERIDAY, MAY 22, 2020
19                                           VOLUME II
20             JOB NO. 4l16350—1
21             REPORTED BY: TAMARA L. CARLSON
22             CSR NO. 12555
23
24             PAGES 237     - 293

25             PAGES   277   -    289 ARE   CONFIDENTIAL AND ARE BOUND            SEPARATELY


                                                                                  Page 237

                                   Personal Court Reporters, A Veritext Company
                                                  818-988-1900
Case 2:18-cv-05838-DSF-JPR Document 249-2 Filed 11/13/20 Page 13 of 16 Page ID
                                  #:4838
                                 CONFIDENTIAL

                    MR.   SWEENEY:     I'm not going to tell you.              11:24

                    MR.   ALTURA:     Okay.

       BY MR.    SWEENEY:




                                                                                    .

16                  MR.   SWEENEY:     Thank you.

17                  I have no further questions.

18                  MR.   ALTURA:     This is Jack Altura for the

19     County.      I have a few very,         very brief questions for

20     you,   Mr.   Orrego.                                                    11:26

21                  I just want to confirm that we're still --

22     that this portion is still being designated

23     confidential,       Madam Court Reporter?

24                  THE REPORTER:       Yes.

25     ///

                                                                         Page 284

                          Personal Court Reporters, A Veritext Company
                                          818-988-1900
Case 2:18-cv-05838-DSF-JPR Document 249-2 Filed 11/13/20 Page 14 of 16 Page ID
                                  #:4839
                                 CONFIDENTIAL

                               EXAMINATION                              11:26

       BY MR.   ALTURA:
Case 2:18-cv-05838-DSF-JPR Document 249-2 Filed 11/13/20 Page 15 of 16 Page ID
                                  #:4840
Case 2:18-cv-05838-DSF-JPR Document 249-2 Filed 11/13/20 Page 16 of 16 Page ID
                                  #:4841




15            Q.   How long were you Deputy Aldama's partn er                    11:29

16     for?

17            A.   I have known Deputy Aldama for a long t ime,

18     but partners       in   the   same patrol    vehicle,     I'll    sa Y

19     approximately two years.

20            Q.   And how long did you know Deputy Aldama                       11:30

21     before that,       as a deputy?

22            A.   About ten years,        sir.

23                 (The    nonconfidential portion           of this

24                 deposition continues on page 290.)

25


                                                                           Page 287

                          Personal Court Reporters, A Veritext Company
                                         818-988-1900
